DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the composition of Claims 1-11 in the reply filed on 8 November 2021 is acknowledged.
The examiner further acknowledges applicants election of dinaciclib in a PLGA/mPEG-PLGA nanoparticle, and talazoparib in a DPPC/DOTAP/Cholesterol/DSPE-PEG200 (65:29:2L4) nanoparticle as the species representative of the first and second nanoparticulate, respectively, addressing the limitations of Claims 1-11 set forth in the response filed 6 January 2022.

Status of the Claims
Claims 1-27 are pending.Claims 12-27 are withdrawn from consideration as directed to a non-elected invention.
Claims 1-11 are presented for examination and rejected as set forth below.

Priority
The instant application claims the benefit of provisional U.S. application 62/903,974 filed 23 September 2019.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (Che-Ming Hu, Liangfang Zhang, Nanoparticle-Based Combination Therapy Toward Overcoming Drug Resistance in Cancer, 83 Biochem. Pharmacol. 1104 (2012)).
Applicants claims are directed to compositions which combine a first nanoparticulate composition with a second nanoparticulate composition where the compositions are “configured for coordinated delivery” when administered to a subject.  Applicants claims do not specify the manner in which the delivery is to be “coordinated,” so any configuration of delivery of agents from the first and second nanoparticles will be construed as sufficient to provide for the “coordinated” delivery which the language of the claims encompass.  
Hu describes, among others, injectable liposomal formulations of topotecan nanoparticles and amlopidine nanoparticles for the treatment of leukemia.  (Pg. 1107).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tangutoori (U.S. PGPub. 2016/0206615), in view of Alagpulinsa (David Alagpulinsa, et al, Dinaciclib, a CDK Inhibitor, Impairs Homologous Recombination and Sensitizes Multiple Myeloma Cells to PARP Inhibition, 124 Blood 479 (2014)), Shen (Yuqiao Shen, et al, Trapping Poly(ADP-Ribose) Polymerase, 353 J Pharmacol. Exp. Ther. 446 (2015), Danhier (Fabienne Danhier, et al, Active and Passive Tumor Targeting of a Novel Poorly Soluble Cyclin Dependent Kinase Inhibitor, JNJ-7706621, 392 Intl. J Pharmaceut. 20 (2010)), and Beletsi (A Beletsi, et al,Biodistribution Properties of Nanoparticles Based on Mixtures of PLGA with PLGA-PEG Diblock Copolymers, 298 Intl. J Pharmaceu. 233 (2005)).

Tangutoori describes nanoparticles useful for the delivery of PARP inhibitors.  (Abs.).  Suitable PARP inhibitors described by Tangutoori for inclusion in such nanoparticles include “BMN 673,” a synonym for the instantly elected talazoparib.  [0031].  The nanoparticles of Tangutoori are lipid vesicles having a size within the range of about 50-200nm, overlapping and therefore rendering obvious the limitations of Claim 6, bearing a net positive charge to promote the uptake of vesicles into cells.  [0022], see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. Id.  In view of this invitation, arriving at the instantly elected ratio appears to be little more than the result of optimization through little more than the routine experimentation of a skilled artisan, and obvious thereby.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Tangutoori indicates that the composition can be prepared for any type of parenteral administration, including intravenous injection, suggesting the liquid suspension of instant claim 4.  [0032].  An alternative formulation described by Tangutoori is a biodegradable polymer matrix within which the nanoparticles are embedded.  [0007].
Tangutoori does not describe combining the talazoparib lipid nanovesicles with a second population of drug-containing nanoparticles.
Alagpulinsa indicates that the CDK inhibitor dinaciclib sensitizes cancer cells to PARP inhibition using the PARP inhibitor veliparib, improving cancer treatment outcomes by combining CDK inhibitors with PARP inhibitors. 
Shen indicates that the PARP inhibitor talazoparib (BMN 673), described as “the most potent PARP trapper studied to date,”  is far more cytotoxic than the PARP inhibitor veliparib, 
None of Tangutoori, Alagpulinsa, nor Shen describe formulating the CDK inhibitor as a PLGA/mPEG-PLGA nanoparticle.
Danhier indicates that CDK inhibitors as a class are poorly soluble in aqueous media.  (pg. 20).  Encapsulation of poorly soluble CDK inhibitors in PEGylated PLGA nanoparticles can passively target delivery of agents so encapsulated to tumor tissues.  (pg. 21).  Pegylated PLGA nanoparticles having a diameter of around 125 nanometers loaded with CDK inhibitors demonstrate significant delay in tumor growth.  (Pg. 26-27).  
Beletsi indicates that nanoparticles which combine PLGA and PLGA-PEG copolymers demonstrate increased residence time in circulation compared to conventional PLGA nanoparticles.  (Pg. 239-471).  On this basis, it would have been prima facie obvious to have formulated poorly soluble drugs such as CDK inhibitors in nanoparticles of around 100 nm employing combinations of PLGA and mPEG-PLGA polymers owing to the fact that PLGA nanoparticles are known to improved the bioavailability of poorly soluble CDK inhibitors, and the use of combinations of PLGA and mPEG-PLGA are known to increase the circulation residence time of PLGA nanoparticles so modified.
Because Alagpulinsa and Shen teach that combinations of CDK inhibitors and PARP inhibitors are expected to demonstrate improvements in the treatment of cancer, and each of the liquid or matrix liposomal PARP inhibitor compositions suggested by Tangutoori and the PLGA nanoparticle CDK inhibitors suggested by the combined teachings of Danhier and Beletsi See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613